Exhibit 10.1

INTERNATIONAL STEM CELL CORPORATION

PROMISSORY NOTE

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein, on
this 17th day of April, 2019 (the “Issuance Date”), International Stem Cell
Corporation, a Delaware corporation, with offices located at 5950 Priestly
Drive, Carlsbad, CA 92008 (the “Borrower”), hereby unconditionally promises to
pay to the order of Andrey Semechkin or his assigns (the “Noteholder”), the
principal amount of one million eight hundred thousand U.S. dollars ($1,800,000)
(the “Loan”), together with all accrued interest thereon, as provided in this
Promissory Note (the “Note”).

On January 21, 2019 the Noteholder was issued a Promissory Note in the principal
amount of one million dollars ($1,000,000) by the Borrower (the “Original
Note”). On April 17. 2019 the Noteholder agreed to provide an additional eight
hundred thousand dollars ($800,000) of funds to the Borrower and surrendered the
Original Note, in return for which the Noteholder was issued this Note.

1.    Loan Terms; Prepayment

1.1    Total Outstanding Principal. As of the date of this Note, the total
principal amount outstanding shall equal to one million and eight hundred
thousand dollars ($1,800,000)

1.2    Final Payment Date. The aggregate unpaid principal amount of the Loan and
all accrued and unpaid interest shall be due and payable on January 15, 2020
(the “Maturity Date”).

1.3    Optional Prepayment. The Borrower may prepay the Loan in whole or in part
at any time or from time to time without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

2.    Interest.

2.1    Interest Rate. The outstanding principal amount of the Loan made
hereunder shall bear interest at the annual rate of four and a half percent
(4.5%) from the Issuance Date of this Note until the Loan is paid in full,
whether at maturity, by prepayment or otherwise.

2.2    Interest Payment Dates. Interest shall be payable on maturity, or earlier
with respect to any prepayment.

2.3    Computation of Interest. All computations of interest shall be made on
the basis of a year of 360 days and the actual number of days elapsed. Interest
shall begin to accrue on the Loan on the Issuance Date, and shall not accrue on
any portion of the Loan (including all of the Loan if so paid) for the day on
which such portion of the Loan is paid in full, whether at maturity, by
prepayment, or otherwise.

2.4    Interest Rate Limitation. If at any time and for any reason whatsoever,
the interest rate payable on the Loan shall exceed the maximum rate of interest
permitted to be charged by the Noteholder to the Borrower under applicable law,
such interest rate shall be reduced automatically to the maximum rate of
interest permitted to be charged under applicable law, and that portion of any
sum paid attributable to that portion of such interest rate that exceeds the
maximum rate of interest permitted by applicable law shall be deemed a voluntary
prepayment of principal.

 

Page 1 of 2



--------------------------------------------------------------------------------

3.    Payment Mechanics

3.1    All payments of principal and interest shall be made in lawful money of
the United States of America by check or by wire transfer of immediately
available funds to the Noteholder’s account at a bank specified by the
Noteholder in writing to the Borrower from time to time.

4.    Standard Provisions

4.1    Governing Law. This Note and any claim, controversy, dispute or cause of
action based upon, arising out of or relating to this Note, and the transactions
contemplated hereby, shall be governed by the laws of the State of California.

4.2    Counterparts. This Note may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Borrower has executed this Note as of the Issuance Date
written above.

 

BORROWER

International Stem Cell Corporation

   

NOTEHOLDER

Andrey Semechkin

 

 

     

 

Signature     Signature

Sophia D. Garnette

VP Legal Affairs & Operations

 

Page 2 of 2